                Case 5:20-cv-01282-FB Document 4 Filed 10/30/20 Page 1 of 2
Case No: 5:20cv1282                                                                                                     Filed: 10/30/20
                                                                                                                                Doc. #3
  AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Western District
                                                   __________  District of
                                                                        of __________
                                                                           Texas

                          Ricki Perriman,                            )
                                                                     )
                                                                     )
                                                                     )
                              Plaintiff(s)                           )
                                                                              Civil Action No. 5:20-cv-1282 -FB
                                                                     )
                                  v.
                                                                     )
              Account Services Collections, Inc.,                    )
                                                                     )
                                                                     )
                                                                     )
                             Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

  To: (Defendant’s name and address)
                                         Account Services Collections, Inc.
                                         1802 NE Loop 410, Suite 400
                                         San Antonio, Texas 78217




            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are:
                                         Sergei Lemberg, Attorney-in-Charge
                                         Connecticut Bar No. 425027
                                         LEMBERG LAW, L.L.C.
                                         43 Danbury Road, 3rd Floor
                                         Wilton, CT 06897


         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


  Date:     11/02/2020
                                                                                           Signature of Clerk or Deputy Clerk
                         Case 5:20-cv-01282-FB Document 4 Filed 10/30/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 5:20-cv-1282

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
